Citation Nr: 0215318	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  94-41 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The RO initially denied service connection for a low back 
disorder in a rating decision issued in September 1980.  The 
veteran did not appeal this decision.  The veteran submitted 
another claim for entitlement to service connection for a 
back disorder in January 1995.  In May 1995, the RO informed 
the veteran that he had failed to submit new and material 
evidence to reopen his claim.  The veteran completed a 
substantive appeal of that decision and the present appeal 
ensued.

The Board remanded this matter to the RO in August 1997 for 
additional development.  The RO complied with the remand 
instructions and returned the case to the Board for further 
appellate review.  In a November 1999 decision, the Board 
found that the veteran had submitted new and material 
evidence to reopen his claim, but denied service connection 
for a low back disorder.  The veteran appealed this decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  

In December 2000, the Court issued a Memorandum Decision that 
vacated and remanded that portion of the November 1999 Board 
decision that denied service connection for a low back 
disorder.  The Court vacated and remanded the Board's 
decision due to the enactment of the Veterans Claims 
Assistance Act of 2000.  In December 2001, the Board again 
remanded this matter to the RO for additional development.  
The RO accomplished the remand instructions and the case is 
now before the Board for further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's chronic low back disorder is not related to his 
period of active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the May 1995 rating decision and 
the August 1995 Statement of the Case.  In addition, 
Supplemental Statements of the Case were issued in February 
1996, September 1999, and August 2002.  The veteran also was 
informed of the provisions of the VCAA in a January 2002 
letter from the RO and the December 2001 Board remand.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate that claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  

At his personal hearings before the RO and the Board, and in 
various letters, the veteran identified the physician and the 
chiropractor who had treated him following his discharge from 
service.  However, the veteran reported that he had been 
unable to obtain medical records due to the length of time 
since treatment.  Likewise, the veteran's Congressman wrote 
that he had contacted the doctors but that their records had 
been destroyed.  In September 1998, the veteran wrote that he 
had again contacted the doctors and that the records had been 
destroyed.

In addition, the veteran indicated that he had filed worker's 
compensation and Social Security Administration (SSA) benefit 
claims.  The Board's August 1997 remand instructed the RO to 
clarify these matters.  The RO contacted the worker's 
compensation lawyer who had represented the veteran.  The 
lawyer reported that he had no medical records in relation to 
the veteran's claim.  In June 1998, the veteran clarified 
that he was not in receipt of SSA benefits.  Therefore, the 
Board finds that the rating decision, Statement of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the service medical records, and obtained relevant 
VA and private treatment records.  The veteran reported that 
he received treatment at the Muskogee and Oklahoma City VA 
Medical Centers, and these records were obtained by the RO.  

The RO also provided the veteran with a VA examination and 
medical opinion.  The veteran presented testimony at personal 
hearings before the RO and the Board.  The Board remanded 
this matter in August 1997 and December 2001 for additional 
development that was accomplished by the RO.  Finally, the 
veteran wrote in February 2002 that he had no further medical 
evidence to submit in support of his claim.  Therefore, the 
Board finds that the RO has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The law also provides that service connection for arthritis 
may be presumed if a veteran served for 90 days or more 
during a period of war or after January 1, 1947, and the 
condition manifested to a compensable degree within one year 
of service.  38 C.F.R. §§ 3.307, 3.309(a) (2001).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service medical records show that the veteran complained of 
low back pain in February 1978, November 1978, and June 1979.  
He reported no history of trauma.  The veteran was assessed 
with muscle pain and muscle strain on these occasions.  The 
remainder of the service medical records, including the 
separation examination, contain no findings or diagnoses 
related to the low back.  

VA treatment records from 1979 and 1980, as well as a January 
1980 VA examination, contain no complaints or findings 
regarding the low back.  The VA examination noted normal 
gait, posture, and forward bending.  A June 1980 report from 
a Dr. Jackson revealed that the veteran presented with low 
back pain that occurred while working as a sheetrock hanger.  
The veteran was assessed with acute lumbar muscle spasm.  

VA clinical records from 1984 through 1994 largely concern 
the veteran's psychiatric treatment.  The veteran presented 
in July 1993 with complaint of low back pain.  Physical 
examination identified low lumbar tenderness and was 
otherwise normal.  The veteran was assessed with chronic low 
back pain.  During a psychiatric hospitalization in November 
and December 1993, the veteran complained of chronic low back 
pain.  The veteran also complained of persistent low back 
pain at a March 1994 VA psychiatric examination.

At his personal hearing before the RO in November 1995, the 
veteran testified that his back disorder began in service due 
to heavy lifting.  It was later aggravated by sheetrock 
hanging.  He had received treatment over the years and had 
taken various medications.  He claimed that he had back pain 
in service that continued to the present.

At his personal hearing before the Board in May 1997, the 
veteran testified that he filed a worker's compensation claim 
in 1980 when he injured his back hanging sheetrock.  He 
claimed that he initially injured his back in November 1978 
due to carrying a .50 caliber machine gun.  At that time, he 
fell and felt immediate pain.  His back bothered him again a 
year after service and he went to private physicians, and 
then to the VA from 1984 to 1990.  He currently used pain 
medication but was receiving no medical care.

A January 1998 evaluation performed by Jerry D. McKenzie, 
M.D. stated that he was evaluating the veteran's job-related 
injuries.  The veteran began employment with a drywall 
company in July 1996.  The following year, he developed pain 
in various parts of his body, including the low back.  The 
pain was exacerbated in October 1997 and he had not worked 
full time since January 1998.  The veteran reported 
additional low back injury in 1990 or 1991 while employed as 
a construction worker.  He also had injured his low back in 
1980 while laying sheetrock.  The veteran's diagnoses 
included lumbosacral fascial strain.  Dr. McKenzie opined 
that the injuries occurred from repetitive and cumulative 
trauma while the veteran was employed with the drywall 
company for 18 months.

At a March 2002 VA examination, the veteran reported that he 
sustained a lumbosacral strain in 1978 in service when he 
tripped and fell in the woods.  He had low back pain since 
that time.  Physical examination elicited limited and painful 
movement of the lumbar spine.  The x-ray report found 
degenerative disc disease with vacuum disc phenomena at L5-
S1, moderate spondylosis at L5-S1.  The examiner reviewed the 
claims file and noted the lack of documentation of an in-
service injury and Dr. McKenzie's report pertaining to 
several post-service injuries.  The examiner opined that the 
current manifestations of the veteran's low back disorder 
were due to the multiple injuries working as a sheetrock 
contractor.

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against a grant of service 
connection for a low back disorder.  The service medical 
records contain no findings of a chronic back disorder or 
injury as reported by the veteran.  On the contrary, the 
record contains significant evidence that the veteran 
repeatedly injured his back during the course of civilian 
employment.  Both Dr. McKenzie and the VA examiner attributed 
the veteran's current low back disorder to these post-service 
injuries.  The record contains no medical opinion that 
relates the veteran's low back disorder to his period of 
active service.  Likewise, there is no basis for a grant of 
presumptive service connection, as x-ray findings of 
degenerative disc disease were not identified until the March 
2002 VA examination.  Accordingly, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

